Citation Nr: 9918686	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-10 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from July 1970 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for residuals of hepatitis.


REMAND

Service medical records show that the veteran was treated for 
hepatitis and that no residuals of hepatitis were found on 
examination for discharge.  The veteran contends that he has 
chronic residuals of the hepatitis incurred in service and 
that his hepatitis is not the result of his abuse of drugs.  
He alleges that he is currently receiving VA treatment for 
hepatitis and that his private physician is of the opinion 
that his current hepatitis represents a continuation of the 
hepatitis present in service.

The RO denied the veteran's claim on the basis that the 
hepatitis incurred in service was due to willful misconduct 
(illegal use of drugs).  Although service medical records 
indicate that the veteran's history was significant for IV 
drug use, they do not, in the Board's opinion, adequately 
establish the etiology of the veteran's hepatitis.  The 
record reflects that the RO has not obtained the veteran's VA 
treatment records or requested the veteran to submit a 
statement from his private physician linking his current 
hepatitis to service.

In light of these circumstances, the case is remanded to the 
RO for the following actions:

1.  The RO should obtain a copy of 
the veteran's treatment records from 
the VA Medical Center in Kansas 
City, Missouri.  

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for any other health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain a 
copy of all pertinent records.

3.  The veteran should be requested 
to submit medical evidence, such as 
a statement from his private 
physician, linking current 
disability to the hepatitis present 
in service.

4.  If medical evidence of a nexus 
between current disability and the 
hepatitis present in service is 
received, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any current hepatitis or 
residuals thereof.  All indicated 
studies should be performed.  If the 
veteran is found to have hepatitis 
or residuals thereof, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the current disability is 
etiologically related to the 
hepatitis present in service.  If 
the examiner responds affirmatively 
to this question, he should also 
provide an opinion concerning the 
etiology of the hepatitis present in 
service, to include an opinion as to 
whether it is more likely than not 
that the in-service hepatitis was 
due to the veteran's abuse of drugs.  
The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to the physician for proper review 
of the medical history.  

5.  Thereafter, the RO should 
undertake any other indicated 
development and readjudicate the 
issue on appeal.  

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

